UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 4/30/14 Item 1. Schedule of Investments. Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) Franklin Global Listed Infrastructure Fund Country Shares/Units Value Common Stocks and Other Equity Interests 96.4% Electric Utilities 15.9% American Electric Power Co. Inc. United States $ Duke Energy Corp. United States Edison International United States Enel SpA Italy Enersis SA, ADR Chile Exelon Corp. United States Iberdrola SA Spain ITC Holdings Corp. United States NextEra Energy Inc. United States Portland General Electric Co. United States SSE PLC United Kingdom Xcel Energy Inc. United States Gas Utilities 2.4% Atmos Energy Corp. United States ENN Energy Holdings Ltd. China New Jersey Resources Corp. United States Independent Power & Renewable Electricity Producers 1.1% China Longyuan Power Group Corp. China Enel Green Power SpA Italy Multi-Utilities 15.3% Centrica PLC United Kingdom Dominion Resources Inc. United States E.ON SE Germany GDF Suez France Hera SpA Italy National Grid PLC United Kingdom Public Service Enterprise Group Inc. United States RWE AG Germany Sempra Energy United States Suez Environnement Co. France Oil, Gas & Consumable Fuels 24.4% Altagas Ltd. Canada a Cheniere Energy Inc. United States El Paso Pipeline Partners LP United States Enbridge Inc. Canada Energy Transfer Equity LP United States Inter Pipeline Ltd. Canada Kinder Morgan Inc. United States Magellan Midstream Partners LP United States MarkWest Energy Partners LP United States Phillips 66 Partners LP United States SemGroup Corp., A United States Spectra Energy Corp. United States Targa Resources Corp. United States TransCanada Corp. Canada Ultrapar Participacoes SA, ADR Brazil Veresen Inc. Canada Western Gas Equity Partners LP United States The Williams Cos. Inc. United States Transportation Infrastructure 36.5% Abertis Infraestructuras SA Spain Aeroports de Paris (ADP) France Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Ansaldo STS SpA Italy Atlantia SpA Italy Auckland International Airport Ltd. New Zealand BBA Aviation PLC United Kingdom China Merchants Holdings International Co. Ltd. China a China Resources and Transportation Group Ltd. Hong Kong COSCO Pacific Ltd. China Fraport AG Germany Groupe Eurotunnel SA France Grupo Aeroportuario del Pacifico SAB de CV, ADR Mexico Grupo Aeroportuario del Sureste SAB de CV, ADR Mexico Hutchison Port Holdings Trust Singapore Japan Airport Terminal Co. Ltd. Japan Kamigumi Co. Ltd. Japan Macquarie Atlas Roads Group Australia Mitsubishi Logistics Corp. Japan Qube Logistics Holdings Ltd. Australia SATS Ltd. Singapore Sydney Airport Australia b Transurban Group Australia Unique Zurich Airport Switzerland Water Utilities 0.8% American Water Works Co. Inc. United States Total Common Stocks and Other Equity Interests (Cost $9,554,831) Preferred Stocks (Cost $34,498) 0.3% Electric Utilities 0.3% Companhia Energetica de Minas Gerais, ADR, pfd. Brazil Total Investments (Cost $9,589,329) 96.7% Other Assets, less Liabilities 3.3% Net Assets 100.0% $ a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At April 30, 2014, the value of this security was $445,017, representing 4.03% of net assets. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) Franklin Global Real Estate Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 98.2% Diversified Real Estate Activities 12.7% CapitaLand Ltd. Singapore 414,824 $ 1,058,900 Hang Lung Properties Ltd. Hong Kong 327,621 978,276 Mitsubishi Estate Co. Ltd. Japan 240,854 5,452,854 Mitsui Fudosan Co. Ltd. Japan 219,595 6,490,524 Sun Hung Kai Properties Ltd. Hong Kong 161,727 2,042,226 Sun Hung Kai Properties Ltd., wts., 4/22/16 Hong Kong 13,477 9,213 Tokyo Tatemono Co. Ltd. Japan 231,781 1,845,903 The Wharf Holdings Ltd. Hong Kong 274,694 1,927,466 19,805,362 Diversified REITs 12.4% a Activia Properties Inc., 144A Japan 96 804,931 American Assets Trust Inc. United States 29,843 1,013,170 British Land Co. PLC United Kingdom 175,871 2,050,753 Canadian REIT Canada 23,550 970,748 Kenedix Office Investment Corp. Japan 282 1,407,103 Land Securities Group PLC United Kingdom 159,605 2,862,685 a,b Lar Espana Real Estate Socimi SA, 144A Spain 33,471 478,239 Liberty Property Trust United States 12,166 456,225 Mirvac Group Australia 1,008,069 1,638,780 Spirit Realty Capital Inc. United States 42,600 458,802 Stockland Australia 409,068 1,478,214 Suntec REIT Singapore 614,794 841,075 Vornado Realty Trust United States 33,025 3,388,365 Wereldhave N.V. Netherlands 9,500 798,216 WP Carey Inc. United States 9,318 572,871 19,220,177 Home Furnishings 0.3% b Mohawk Industries Inc. United States 3,050 403,850 Home Improvement Retail 0.2% The Home Depot Inc. United States 4,510 358,590 Hotels, Resorts & Cruise Lines 1.4% Melia Hotels International SA Spain 33,095 417,776 b NH Hoteles SA Spain 45,792 292,204 Starwood Hotels & Resorts Worldwide Inc. United States 18,785 1,439,870 2,149,850 Industrial REITs 5.9% Ascendas REIT Singapore 313,803 573,236 a Ascendas REIT, 144A Singapore 60,000 109,604 First Industrial Realty Trust Inc. United States 24,700 453,739 Goodman Group Australia 415,204 1,920,805 Mapletree Logistics Trust Singapore 682,737 599,083 Nippon Prologis REIT Inc. Japan 305 645,152 a Nippon Prologis REIT Inc., 144A Japan 235 497,084 Prologis Inc. United States 83,220 3,381,229 STAG Industrial Inc. United States 41,333 972,566 9,152,498 Office REITs 10.8% Alexandria Real Estate Equities Inc. United States 5,684 419,593 Boston Properties Inc. United States 24,132 2,826,823 Brandywine Realty Trust United States 76,697 1,115,941 Coresite Realty Corp. United States 7,731 235,177 Derwent London PLC United Kingdom 35,168 1,614,488 Digital Realty Trust Inc. United States 14,127 754,382 Douglas Emmett Inc. United States 34,740 958,824 Great Portland Estates PLC United Kingdom 159,873 1,692,832 Highwoods Properties Inc. United States 26,466 1,067,903 a,b Hulic REIT Inc., 144A Japan 522 728,788 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Investa Office Fund Australia 133,109 412,996 Japan Real Estate Investment Corp. Japan 223 1,180,345 Kilroy Realty Corp. United States 26,930 1,604,220 SL Green Realty Corp. United States 20,559 2,152,733 16,765,045 Real Estate Development 2.2% China Overseas Land & Investment Ltd. China 232,158 568,952 b Howard Hughes Corp. United States 4,128 589,313 Keppel Land Ltd. Singapore 350,646 967,801 KWG Property Holdings Ltd. China 727,000 402,282 Sino Land Co. Ltd. Hong Kong 630,645 943,586 3,471,934 Real Estate Operating Companies 7.4% Brookfield Property Partners LP United States 29,686 572,838 Castellum AB Sweden 44,400 755,193 Deutsche Euroshop AG Germany 16,907 813,598 a Deutsche Euroshop AG, 144A Germany 2,990 143,885 b Gagfah SA Germany 39,790 628,138 Global Logistic Properties Ltd. Singapore 654,310 1,487,543 b Hemfosa Fastigheter AB Sweden 11,900 195,817 a,b Hemfosa Fastigheter AB, 144A Sweden 18,225 299,896 a,b Hispania Activos Inmobiliarios SAU, 144A Spain 16,355 230,053 Hong Kong Land Holdings Ltd. Hong Kong 343,459 2,404,213 Hufvudstaden AB, A Sweden 75,146 1,097,865 Hysan Development Co. Ltd. Hong Kong 235,624 1,013,570 LEG Immobilien AG Germany 2,650 176,746 a LEG Immobilien AG, 144A Germany 15,864 1,058,075 Unite Group PLC United Kingdom 79,143 565,133 a Unite Group PLC, 144A United Kingdom 4,473 31,940 11,474,503 Residential REITs 7.7% Apartment Investment & Management Co., A United States 38,097 1,174,531 AvalonBay Communities Inc. United States 15,448 2,109,424 Boardwalk REIT Canada 18,109 1,020,733 Camden Property Trust United States 5,536 379,161 Equity Lifestyle Properties Inc. United States 20,602 862,606 Equity Residential United States 43,223 2,569,175 Essex Property Trust Inc. United States 11,100 1,923,186 Post Properties Inc. United States 11,796 592,277 UDR Inc. United States 53,997 1,396,362 12,027,455 Retail REITs 24.1% CapitaMall Trust Singapore 23,894 38,025 a CapitaMall Trust, 144A Singapore 140,900 224,231 CBL & Associates Properties Inc. United States 19,253 349,827 DDR Corp. United States 49,690 853,177 Eurocommercial Properties NV Netherlands 16,614 762,623 Federal Realty Investment Trust United States 11,640 1,368,165 Federation Centres Australia 465,835 1,077,516 General Growth Properties Inc. United States 107,516 2,469,642 Hammerson PLC United Kingdom 194,543 1,874,389 Japan Retail Fund Investment Corp. Japan 310 622,972 Kimco Realty Corp. United States 93,451 2,141,897 Klepierre France 39,718 1,820,674 The Link REIT Hong Kong 411,466 2,045,959 The Macerich Co. United States 14,793 960,214 Ramco-Gershenson Properties Trust United States 37,681 620,983 Realty Income Corp. United States 16,924 735,348 Regency Centers Corp. United States 13,681 717,295 RioCan REIT Canada 43,733 1,086,492 Simon Property Group Inc. United States 45,410 7,865,012 Taubman Centers Inc. United States 6,771 493,200 Unibail-Rodamco SE France 19,316 5,210,318 Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Weingarten Realty Investors United States Westfield Group Australia Westfield Retail Trust Australia Specialized REITs 13.1% CDL Hospitality Trusts Singapore CubeSmart United States Extra Space Storage Inc. United States HCP Inc. United States Health Care REIT Inc. United States Host Hotels & Resorts Inc. United States Pebblebrook Hotel Trust United States Public Storage United States Sabra Health Care REIT Inc. United States Senior Housing Properties Trust United States Sunstone Hotel Investors Inc. United States Ventas Inc. United States Total Common Stocks and Other Equity Interests (Cost $114,098,959) Principal Amount Short Term Investments (Cost $2,000,000) 1.3% Time Deposits 1.3% Royal Bank of Canada, 0.05%, 5/01/14 Canada $ Total Investments (Cost $116,098,959) 99.5% Other Assets, less Liabilities 0.5% Net Assets 100.0% $ a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At April 30, 2014, the aggregate value of these securities was $4,606,726, representing 2.96% of net assets. b Non-income producing. A BBREVIATIONS Selected Portfolio REIT - Real Estate Investment Trust Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) Franklin International Growth Fund Country Shares Value Common Stocks 97.0% Aerospace & Defense 2.8% MTU Aero Engines AG Germany 90,000 $ 8,468,440 Banks 4.7% Bank of Nova Scotia Canada 118,201 7,182,324 a,b Irish Bank Resolution Corp. Ltd. Ireland 11,500 — United Overseas Bank Ltd. Singapore 415,312 7,208,990 14,391,314 Biotechnology 5.3% a Alkermes PLC United States 172,000 7,956,720 CSL Ltd. Australia 130,000 8,263,846 16,220,566 Capital Markets 5.1% Aberdeen Asset Management PLC United Kingdom 1,100,000 8,109,126 Azimut Holding SpA Italy 235,000 7,318,520 15,427,646 Chemicals 10.8% Sika AG Switzerland 1,790 7,238,096 Symrise AG Germany 150,000 7,568,910 Syngenta AG Switzerland 22,935 9,083,839 Umicore SA Belgium 180,000 8,820,511 32,711,356 Diversified Financial Services 2.2% Deutsche Boerse AG Germany 89,700 6,568,757 Electronic Equipment, Instruments & Components 2.2% YASKAWA Electric Corp. Japan 580,000 6,542,804 Energy Equipment & Services 5.5% Fugro NV, IDR Netherlands 125,000 8,273,781 WorleyParsons Ltd. Australia 530,000 8,276,294 16,550,075 Health Care Equipment & Supplies 7.2% Cochlear Ltd. Australia 136,353 7,433,976 Elekta AB, B Sweden 580,520 8,124,155 Essilor International SA France 60,000 6,416,355 21,974,486 Hotels, Restaurants & Leisure 2.5% Whitbread PLC United Kingdom 108,000 7,439,355 Household Products 2.6% Reckitt Benckiser Group PLC United Kingdom 98,650 7,952,690 Internet & Catalog Retail 3.7% Start Today Co. Ltd. Japan 310,000 6,487,526 a Vipshop Holdings Ltd., ADR China 34,000 4,766,460 11,253,986 Internet Software & Services 2.6% MercadoLibre Inc. Argentina 83,000 7,741,410 Machinery 2.4% Weir Group PLC United Kingdom 160,000 7,266,932 Media 2.5% ITV PLC United Kingdom 2,500,000 7,682,965 Multiline Retail 2.6% Dollarama Inc. Canada 96,000 7,984,453 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Personal Products 1.0% Hengan International Group Co. Ltd. China Pharmaceuticals 2.7% Roche Holding AG Switzerland Professional Services 5.1% Experian PLC United Kingdom SGS SA Switzerland Road & Rail 2.6% DSV AS, B Denmark Semiconductors & Semiconductor Equipment 4.9% ARM Holdings PLC United Kingdom c ASML Holding NV Netherlands Software 8.0% a Check Point Software Technologies Ltd. Israel Dassault Systemes SA France The Sage Group PLC United Kingdom Textiles, Apparel & Luxury Goods 5.2% Burberry Group PLC United Kingdom Luxottica Group SpA, ADR Italy Trading Companies & Distributors 2.8% Noble Group Ltd. Hong Kong Total Common Stocks (Cost $261,407,102) Short Term Investments (Cost $9,599,585) 3.2% Money Market Funds 3.2% a,d Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $271,006,687) 100.2% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c A portion or all of the security purchased on a delayed delivery basis. d The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt IDR - International Depositary Receipt Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) Franklin International Small Cap Growth Fund Country Shares Value Common Stocks 95.7% Air Freight & Logistics 3.9% Panalpina Welttransport Holding AG Switzerland $ TNT Express NV Netherlands a TNT Express NV, 144A Netherlands Beverages 3.4% C&C Group PLC Ireland Building Products 3.5% Uponor OYJ Finland Capital Markets 3.2% ARA Asset Management Ltd. Singapore b RHJ International Belgium Chemicals 3.2% Alent PLC United Kingdom Construction & Engineering 2.6% Keller Group PLC United Kingdom Morgan Sindall PLC United Kingdom Distributors 1.5% Headlam Group PLC United Kingdom Diversified Consumer Services 0.2% Dignity PLC United Kingdom Diversified Financial Services 3.9% b Kennedy Wilson Europe Real Estate PLC Jersey Islands a,b Kennedy Wilson Europe Real Estate PLC, 144A Jersey Islands Electrical Equipment 3.7% Prysmian SpA Italy Food & Staples Retailing 3.7% Sligro Food Group NV Netherlands Household Products 0.4% McBride PLC United Kingdom Insurance 17.2% b Arch Capital Group Ltd. United States Direct Line Insurance Group PLC United Kingdom Euler Hermes SA France Fairfax Financial Holdings Ltd. Canada RenaissanceRe Holdings Ltd. United States IT Services 3.7% b,c Optimal Payments PLC United Kingdom Leisure Products 3.6% b Beneteau France Sankyo Co. Ltd. Japan Machinery 7.9% Valmet Corp. Finland Vesuvius PLC United Kingdom Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Zardoya Otis SA Spain 3,411,043 59,809,937 150,900,991 Marine 1.6% Irish Continental Group PLC Ireland 754,355 30,310,170 Media 1.7% ASATSU-DK Inc. Japan 1,444,600 32,634,590 Personal Products 2.5% c Aderans Co. Ltd. Japan 3,418,500 48,563,370 Professional Services 7.0% Experian PLC United Kingdom 1,625,352 31,182,793 Michael Page International PLC United Kingdom 9,893,870 78,122,861 Sthree PLC United Kingdom 3,681,360 25,199,812 134,505,466 Real Estate Investment Trusts 4.6% Green REIT PLC Ireland 35,175,881 58,555,178 a,c Irish Residential Properties REIT PLC, 144A Ireland 20,000,000 28,576,319 87,131,497 Real Estate Management & Development 2.8% Daibiru Corp. Japan 839,900 8,365,309 Savills PLC United Kingdom 4,474,933 45,419,230 53,784,539 Specialty Retail 4.1% b Carpetright PLC United Kingdom 3,006,605 29,818,267 b JUMBO SA Greece 2,984,692 48,235,248 78,053,515 Trading Companies & Distributors 4.4% Grafton Group PLC Ireland 8,609,832 84,516,702 Transportation Infrastructure 1.4% Flughafen Wien AG Austria 276,890 27,152,156 Total Common Stocks (Cost $1,440,796,736) 1,834,377,365 Preferred Stocks (Cost $182,983) 0.0% † Household Products 0.0% † b,d McBride PLC, pfd., B United Kingdom 86,171,640 145,466 Total Investments before Short Term Investments (Cost $1,440,979,719) 1,834,522,831 Principal Amount * Short Term Investments 4.5% Time Deposits 4.5% Bank of Montreal, 0.04%, 5/01/14 Canada 23,000,000 23,000,000 Royal Bank of Canada, 0.05%, 5/01/14 Canada 63,000,000 63,000,000 Total Time Deposits (Cost $86,000,000) 86,000,000 Total Investments (Cost $1,526,979,719) 100.2% 1,920,522,831 Other Assets, less Liabilities ( ) % (3,650,959 ) Net Assets 100.0% $ 1,916,871,872 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At April 30, 2014, the aggregate value of these securities was $127,432,303, representing 6.65% of net assets. b Non-income producing. Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) (continued) c See Note 6 regarding holdings of 5% voting securities. d See Note 5 regarding restricted securities. A BBREVIATIONS Selected Portfolio REIT - Real Estate Investment Trust Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) Franklin Large Cap Equity Fund Country Shares Value Common Stocks 96.1% Aerospace & Defense 1.9% United Technologies Corp. United States $ Air Freight & Logistics 1.0% United Parcel Service Inc., B United States Auto Components 2.3% BorgWarner Inc. United States Banks 4.4% Bank of America Corp. United States BB&T Corp. United States JPMorgan Chase & Co. United States Beverages 3.1% Diageo PLC, ADR United Kingdom PepsiCo Inc. United States Biotechnology 5.3% a Celgene Corp. United States a Gilead Sciences Inc. United States a Regeneron Pharmaceuticals Inc. United States Capital Markets 5.3% BlackRock Inc. United States Morgan Stanley United States T. Rowe Price Group Inc. United States Chemicals 3.2% Cytec Industries Inc. United States Praxair Inc. United States Communications Equipment 1.9% QUALCOMM Inc. United States Construction & Engineering 1.9% Chicago Bridge & Iron Co. NV, N.Y. shs. United States Consumer Finance 1.9% American Express Co. United States Electrical Equipment 2.9% AMETEK Inc. United States Rockwell Automation Inc. United States Electronic Equipment, Instruments & Components 2.1% a Trimble Navigation Ltd. United States Energy Equipment & Services 1.5% Schlumberger Ltd. United States Food & Staples Retailing 1.3% Costco Wholesale Corp. United States Food Products 1.8% Mondelez International Inc., A United States Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Health Care Equipment & Supplies 3.2% Abbott Laboratories United States Covidien PLC United States Health Care Providers & Services 2.0% a Express Scripts Holding Co. United States Health Care Technology 0.9% a Cerner Corp. United States Hotels, Restaurants & Leisure 2.0% Starbucks Corp. United States Industrial Conglomerates 1.3% Danaher Corp. United States Insurance 2.0% ACE Ltd. United States Internet & Catalog Retail 1.4% a Amazon.com Inc. United States Internet Software & Services 2.4% a Facebook Inc., A United States a Google Inc., A United States a Google Inc., C United States IT Services 4.1% International Business Machines Corp. United States MasterCard Inc., A United States Machinery 2.3% Cummins Inc. United States Media 4.0% Comcast Corp., A United States a Discovery Communications Inc., A United States The Walt Disney Co. United States Oil, Gas & Consumable Fuels 8.3% Anadarko Petroleum Corp. United States Chevron Corp. United States Marathon Oil Corp. United States a Southwestern Energy Co. United States Personal Products 1.9% Estee Lauder Cos. Inc., A United States Pharmaceuticals 2.0% Roche Holding AG, ADR Switzerland Semiconductors & Semiconductor Equipment 3.1% a Lam Research Corp. United States Microchip Technology Inc. United States Software 3.3% a Fortinet Inc. United States a Red Hat Inc. United States a Salesforce.com Inc. United States Specialty Retail 1.8% Lowe's Cos. Inc. United States Franklin Global Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Technology Hardware, Storage & Peripherals 4.6% Apple Inc. United States a Stratasys Ltd. United States Textiles, Apparel & Luxury Goods 3.7% a Lululemon Athletica Inc. United States NIKE Inc., B United States Total Common Stocks (Cost $113,030,723) Short Term Investments (Cost $5,752,803) 3.8% Money Market Funds 3.8% a,b Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $118,783,526) 99.9% Other Assets, less Liabilities 0.1% Net Assets 100.0% $ a Non-income producing. b The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Global Trust Consolidated Statement of Investments, April 30, 2014 (unaudited) Franklin Templeton Emerging Market Debt Opportunities Fund Country/Organization Warrants Value Warrants 3.4% a Central Bank of Nigeria, wts., 11/15/20 Nigeria $ a Government of Venezuela, Oil Value Recovery wts., 4/15/20 Venezuela Total Warrants (Cost $24,363,218) Principal Amount * Quasi-Sovereign and Corporate Bonds 26.9% Banks 4.2% b Fidelity Bank PLC, senior note, 144A, 6.875%, 5/09/18 Nigeria c HSBK (Europe) BV, senior note, Reg S, 7.25%, 5/03/17 Kazakhstan b National Savings Bank, senior note, 144A, 8.875%, 9/18/18 Sri Lanka Beverages 1.0% CEDC Finance Corp. International Inc., d secured note, PIK, 10.00%, 4/30/18 Russia senior secured note, first lien, 9.00% to 4/30/15, 10.00% thereafter, 4/30/18 Russia Chemicals 0.9% b Braskem Finance Ltd., senior note, 144A, 5.375%, 5/02/22 Brazil b Mexichem SAB de CV, senior note, 144A, 4.875%, 9/19/22 Mexico Commercial Services & Supplies 0.3% c Red de Carreteras de Occidente Sapib de CV, secured bond, Reg S, 9.00%, 6/10/28 Mexico MXN Diversified Financial Services 1.4% e,f Sphynx Capital Markets (National Investment Bank of Ghana), PTN, zero cpn., 2/05/09 Ghana Diversified Telecommunication Services 2.2% b Bharti Airtel International Netherlands BV, senior note, 144A, 5.125%, 3/11/23 India c Empresa de Telecommunicaciones de Bogota SA, senior note, Reg S, 7.00%, 1/17/23 Colombia COP c Oi SA, senior note, Reg S, 9.75%, 9/15/16 Brazil BRL Food & Staples Retailing 1.7% c Cencosud SA, senior note, Reg S, 4.875%, 1/20/23 Chile b JBS Investments GMBH, senior note, 144A, 7.25%, 4/03/24 Brazil Food Products 0.9% c Agrokor DD, senior bond, Reg S, 9.875%, 5/01/19 Croatia EUR Independent Power & Renewable Electricity Producers 0.5% c,g Cia Energetica de Sao Paulo, senior note, Reg S, Index Linked, 9.75%, 1/15/15 Brazil BRL Metals & Mining 1.9% c Ferrexpo Finance PLC, senior bond, Reg S, 7.875%, 4/07/16 Ukraine c Vedanta Resources PLC, senior note, Reg S, 9.50%, 7/18/18 India Municipal Bonds 3.5% Province Del Neuquen, b secured note, 144A, 7.875%, 4/26/21 Argentina c secured note, Reg S, 7.875%, 4/26/21 Argentina c senior secured note, Reg S, 8.656%, 10/18/14 Argentina Province of Salta Argentina, senior secured note, b 144A, 9.50%, 3/16/22 Argentina c Reg S, 9.50%, 3/16/22 Argentina Oil, Gas & Consumable Fuels 2.3% b Georgian Oil & Gas Corp., 144A, 6.875%, 5/16/17 Georgia Petro Co. of Trinidad and Tobago Ltd., senior note, b 144A, 6.00%, 5/08/22 Trinidad and Tobago Quarterly Consolidated Statement of Investments. | See Notes to Statements of Investments. Franklin Global Trust Consolidated Statement of Investments, April 30, 2014 (unaudited) (continued) c Reg S, 6.00%, 5/08/22 Trinidad and Tobago c State Oil Co., Government of Azerbaijan, senior note, Reg S, 4.75%, 3/13/23 Azerbaijan Paper & Forest Products 0.7% b,h Masisa SA, senior note, 144A, 9.50%, 5/05/19 Chile Real Estate Management & Development 1.8% c Franshion Development Ltd., senior note, Reg S, 6.75%, 4/15/21 China c Longfor Properties Co. Ltd., senior note, Reg S, 6.75%, 1/29/23 China c Yuexiu Property Co. Ltd., senior note, Reg S, 4.50%, 1/24/23 China Road & Rail 0.5% b Georgian Railway LLC, senior bond, 144A, 7.75%, 7/11/22 Georgia Specialty Retail 1.6% b Edcon Pty. Ltd., secured note, 144A, 9.50%, 3/01/18 South Africa EUR Textiles, Apparel & Luxury Goods 0.9% b Golden Legacy PTE Ltd., senior note, 144A, 9.00%, 4/24/19 Indonesia Thrifts & Mortgage Finance 0.1% e Astana Finance BV, 7.875%, 6/08/10 Kazakhstan EUR Transportation Infrastructure 0.1% g Concessionaria Ecovias Dos Imigrantes SA, senior note, Index Linked, 3.80%, 4/15/20 Brazil i BRL Wireless Telecommunication Services 0.4% b Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg Total Quasi-Sovereign and Corporate Bonds (Cost $152,141,324) Loan Participations and Assignments 10.6% b Alfa Bond Issuance PLC (Alfa Bank OJSC), 144A, 7.50%, 9/26/19 Russia c Credit Suisse First Boston International (City of Kyiv), secured bond, Reg S, 8.00%, 11/06/15 Ukraine c Federal Grid Co. OJSC (Federal Finance Ltd.), Reg S, 8.446%, 3/13/19 Russia RUB f,j Government of Iraq, Tranche A3, Sumitomo Corp. Loan, FRN, 0.75%, 1/01/28 Iraq JPY f,j Merrill Lynch & Co. Inc. (Government of Iraq), FRN, 0.75%, 1/01/28 Iraq JPY c Mozambique EMATUM Finance 2020 BV (Republic of Mozambique), Reg S, 6.305%, 9/11/20 Mozambique RSHB Capital SA (Russian Agricultural Bank OJSC), senior sub. note, c Reg S, 6.00%, 6/03/21 Russia b 144A, 6.00% to 6/03/16, FRN thereafter, 6/03/21 Russia c RZD Capital PLC (Russian Railways), senior note, Reg S, 8.30%, 4/02/19 Russia RUB c SSB #1 PLC (OJSC State Savings Bank of Ukraine), senior note, Reg S, 8.25%, 3/10/16 Ukraine 8.875%, 3/20/18 Ukraine Total Loan Participations and Assignments (Cost $69,674,661) Credit-Linked Notes (Cost $811,709) 0.1% b ING Bank NV, (Government of Ukraine), 144A, 5.50%, 8/25/15 Ukraine UAH Foreign Government and Agency Securities 54.2% Banque Centrale de Tunisie, c Reg S, 4.50%, 6/22/20 Tunisia EUR senior bond, 4.30%, 8/02/30 Tunisia JPY senior bond, 4.20%, 3/17/31 Tunisia JPY The Development and Investment Projects Fund of the Jordan Armed Forces and Security Corps., senior note, 6.14%, 12/16/19 Jordan j Government of Angola, senior note, FRN, 6.597%, 12/20/23 Angola e Government of Argentina, 11.75%, 5/20/11 Argentina DEM b Government of Armenia, senior note, 144A, 6.00%, 9/30/20 Armenia j Government of Bosnia & Herzegovina, FRN, 1.188%, 12/11/17 Bosnia & Herzegovina DEM Franklin Global Trust Consolidated Statement of Investments, April 30, 2014 (unaudited) (continued) senior bond, B, FRN, 1.125%, 12/11/21 Bosnia & Herzegovina 21,433,333 DEM 12,693,581 b Government of Costa Rica, 144A, 10.58%, 9/23/15 Costa Rica 3,400,000,000 CRC 6,495,985 6/22/16 Costa Rica 1,660,000,000 CRC 3,193,834 b Government of the Dominican Republic, 144A, 11.70%, 6/06/14 Dominican Republic 60,000,000 DOP 1,391,563 12.50%, 2/09/18 Dominican Republic 149,000,000 DOP 3,454,286 j Government of Ecuador, FRN, 1.188%, 2/27/15 Ecuador 193,639 176,695 c Government of El Salvador, senior bond, Reg S, 7.65%, 6/15/35 El Salvador 16,400,000 17,182,608 Government of Georgia, b 144A, 6.875%, 4/12/21 Georgia 4,900,000 5,298,125 c Reg S, 6.875%, 4/12/21 Georgia 200,000 216,250 Government of Ghana, 13.00%, 6/02/14 Ghana 2,100,000 GHS 735,234 23.00%, 8/21/17 Ghana 7,900,000 GHS 2,726,770 c,e Government of Grenada, Reg S, 6.00% to 9/15/15, 8.00% to 9/15/17, 8.50% to 9/15/18, 9.00% thereafter, 9/15/15 Grenada 9,800,000 3,246,250 Government of Honduras, b 144A, 7.50%, 3/15/24 Honduras 3,200,000 3,208,000 c Reg S, 7.50%, 3/15/24 Honduras 400,000 401,000 b senior note, 144A, 8.75%, 12/16/20 Honduras 1,200,000 1,317,000 Government of Hungary, 6.00%, 1/11/19 Hungary 4,000,000 EUR 6,270,144 c senior note, Reg S, 3.875%, 2/24/20 Hungary 7,000,000 EUR 10,063,858 c Government of Iraq, Reg S, 5.80%, 1/15/28 Iraq 17,000,000 15,272,120 b,j Government of Ivory Coast, 144A, FRN, 5.75%, 12/31/32 Ivory Coast 4,854,000 4,594,991 Government of Macedonia, senior bond, 4.625%, 12/08/15 Macedonia 4,242,000 EUR 5,998,515 c Government of Mongolia, Reg S, 5.125%, 12/05/22 Mongolia 10,500,000 8,916,338 Government of Montenegro, 7.875%, 9/14/15 Republic of Montenegro 4,900,000 EUR 7,169,635 Government of Nigeria, 16.39%, 1/27/22 Nigeria 828,000,000 NGN 5,979,382 b Government of Paraguay, 144A, 4.625%, 1/25/23 Paraguay 5,950,000 5,927,688 b Government of Peru, senior bond, 144A, 6.95%, 8/12/31 Peru 28,800,000 PEN 10,521,002 6.85%, 2/12/42 Peru 4,200,000 PEN 1,463,335 c Government of Russia, senior bond, Reg S, 7.50%, 3/31/30 Russia 4,795,000 5,351,460 c Government of Rwanda, Reg S, 6.625%, 5/02/23 10,073,000 10,154,843 c Government of Seychelles, Reg S, 5.00% to 1/01/15, 7.00% to 1/01/18, 8.00% thereafter, 1/01/26 Republic of Seychelles 10,500,000 9,536,152 Government of South Africa, 8.00%, 12/21/18 South Africa 121,800,000 ZAR 11,677,055 k Index Linked, 2.25%, 1/31/38 South Africa 43,722,756 ZAR 4,401,446 Government of Turkey, j FRN, 10.32%, 1/04/17 Turkey 1,940,000 TRY 931,123 k Index Linked, 4.00%, 4/29/15 Turkey 8,776,339 TRY 4,246,164 Government of Uganda, 10.25%, 1/01/15 Uganda 12,430,000,000 UGX 4,916,868 10.00%, 5/21/15 Uganda 1,450,000,000 UGX 568,348 10.25%, 4/21/16 Uganda 2,200,000,000 UGX 830,104 10.75%, 2/22/18 Uganda 2,200,000,000 UGX 804,868 b Government of Ukraine, 144A, 9.25%, 7/24/17 Ukraine 2,400,000 2,170,500 k Government of Uruguay, senior bond, Index Linked, 3.70%, 6/26/37 Uruguay 422,904,545 UYU 18,273,222 Government of Venezuela, c Reg S, 6.00%, 12/09/20 Venezuela 11,000,000 8,009,375 senior bond, 7.65%, 4/21/25 Venezuela 1,000,000 746,250 International Finance Corp., senior note, 7.75%, 12/03/16 Supranational l 705,000,000 INR 11,795,527 Kenya Treasury Bond, 11.00%, 9/15/25 Kenya 305,000,000 KES 3,579,465 j Mexican Bondes Desarroll, FRN, 3.49%, 3/12/15 Mexico 350,000 m MXN 2,672,369 k Mexican Udibonos, Index Linked, 4.00%, 11/15/40 Mexico 1,905,516 n MXN 15,465,210 e,o NK Debt Corp., 144A, zero cpn., 3/12/20 North Korea 4,250,000 DEM 108,517 Reg S, zero cpn., 3/12/20 North Korea 18,000,000 DEM 459,603 Reg S, zero cpn., 3/12/20 North Korea 2,000,000 CHF 81,804 g Nota Do Tesouro Nacional, Index Linked, 6.00%, 8/15/20 Brazil 7,890 i BRL 8,518,965 Franklin Global Trust Consolidated Statement of Investments, April 30, 2014 (unaudited) (continued) 8/15/24 Brazil i BRL 8/15/30 Brazil i BRL Serbia Treasury Note, 10.00%, 2/21/16 Serbia RSD c,j Tanzania Government International Bond, Reg S, FRN, 6.332%, 3/09/20 United Republic of Tanzania Total Foreign Government and Agency Securities (Cost $340,368,749) Units Private Limited Partnership Fund (Cost $3,874,972) 0.2% Diversified Financial Services 0.2% a,o,p,q Global Distressed Alpha Fund III LP Bermuda Total Investments before Short Term Investments (Cost $591,234,633) Short Term Investments 2.1% Principal Amount * Foreign Government and Agency Securities 1.8% r Kenya Treasury Bills, 8/11/14 - 5/04/15 Kenya KES r Nigeria Treasury Bills, 8/07/14 - 3/05/15 Nigeria NGN Total Foreign Government and Agency Securities (Cost $10,689,743) Total Investments before Money Market Funds (Cost $601,924,376) Shares Money Market Funds (Cost $1,565,863) 0.3% p,s Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $603,490,239) 97.5% Other Assets, less Liabilities 2.5% Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a See Note 7 regarding investment in Alternative Strategies Ltd. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At April 30, 2014, the aggregate value of these securities was $138,536,453, representing 22.90% of net assets. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At April 30, 2014, the aggregate value of these securities was $215,120,575, representing 35.56% of net assets. d Income may be received in additional securities and/or cash. e Defaulted security or security for which income has been deemed uncollectible. f Security has been deemed illiquid because it may not be able to be sold within seven days. At April 30, 2014, the aggregate value of these securities was $14,668,059, representing 2.42% of net assets. g Redemption price at maturity is adjusted for inflation. h Security purchased on a when-issued basis. i Principal amount is stated in 1,000 Brazilian Real Units. j The coupon rate shown represents the rate at period end. k Principal amount of security is adjusted for inflation. l A supranational organization is an entity formed by two or more central governments through international treaties. m Principal amount is stated in 100 Mexican Peso Units. n Principal amount is stated in Unidad de Inversion Units. o See Note 5 regarding restricted securities. p Non-income producing. q The Global Distressed Alpha Fund III LP is a fund focused on the purchase of and the recovery on private distressed commercial, sovereign and sovereign-related debt claims around the world, principally in Africa and Asia. r The security is traded on a discount basis with no stated coupon rate. s The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Global Trust Consolidated Statement of Investments, April 30, 2014 (unaudited) (continued) At April 30, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro CITI Sell $ 6/16/14 $ - $ ) Euro MSCO Sell 6/16/14 - ) Euro RBCCM Sell 6/16/14 - ) Japanese Yen CITI Sell 6/16/14 - ) Japanese Yen RBCCM Sell 6/16/14 - ) Net Unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts using the same currency and settlement date. A BBREVIATIONS Counterparty CITI - Citibank N.A. MSCO - Morgan Stanley RBCCM - Royal Bank of Canada Currency BRL - Brazilian Real CHF - Swiss Franc COP - Colombian Peso CRC - Costa Rican Colon DEM - Deutsche Mark DOP - Dominican Peso EUR - Euro GHS - Ghanaian Cedi INR - Indian Rupee JPY - Japanese Yen KES - Kenyan Shilling MXN - Mexican Peso NGN - Nigerian Naira PEN - Peruvian Nuevo Sol RSD - Serbian Dinar RUB - Russian Ruble TRY - Turkish Lira UAH - Ukraine Hryvnia UGX - Ugandan Shilling UYU - Uruguayan Peso ZAR - South African Rand Selected Portfolio FRN - Floating Rate Note PIK - Payment-In-Kind PTN - Pass-through Note Franklin Global Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Global Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of six funds (Funds). Effective September 6, 2013, the Trust began offering shares of the Franklin Global Listed Infrastructure Fund. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Time deposits are valued at cost, which approximates fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Franklin Templeton Emerging Market Debt Opportunities Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Franklin Templeton Emerging Market Debt Opportunities Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the fund include failure of the fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the funds investment objectives. The Franklin Templeton Emerging Market Debt Opportunities Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Franklin Templeton Emerging Market Debt Opportunities Fund purchased or wrote OTC option contracts primarily to manage and/or gain exposure to foreign exchange rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. The fund did not hold any option contracts at period end. 4. INCOME TAXES At April 30, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Tem pleton Franklin Global Franklin Franklin Emerging Listed Franklin Global Franklin International Large Cap Market Debt Infrastructure Real Estate International Sm all Cap Equity Opportunities Fund Fund Grow th Fund Grow th Fund Fund Fund Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) 5. RESTRICTED SECURITIES At April 30, 2014, the following funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Amount*/ Shares/Units Issuer Acquisition Dates Cost Value Franklin International Small Cap Growth Fund 86,171,640 a McBride PLC, pfd., B (Value is 0.01% of Net Assets) 4/28/14 $ 182,983 $ 145,466 Franklin Templeton Em erging Market Debt Opportunities Fund 3,699,833 Global Distressed Alpha Fund III LP 10/11/12 $ 3,874,972 $ 1,377,744 4,250,000 DEM NK Debt Corp., 144A, zero cpn., 3/12/20 6/19/07 - 10/14/08 723,263 108,517 18,000,000 DEM NK Debt Corp., Reg S, zero cpn., 3/12/20 1/25/11 - 6/06/11 2,023,663 459,603 2,000,000 CHF NK Debt Corp., Reg S, zero cpn., 3/12/20 6/17/11 388,830 81,804 Total Restricted Securities (Value is 0.34% of Net Assets) $ 7,010,728 $ 2,027,668 *In U.S. dollars unless otherw ise indicated. a The Fund also invests in unrestricted securities of the issuer, valued at $8,375,010 as of April 30, 2014. 6. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Franklin International Small Cap Growth Fund for the nine months ended April 30, 2014, were as shown below. Number of Number of Shares Held Shares Held Value at at Beginning Gross Gross at End of End of Investment Realized Capital Name of Issuer of Period Additions Reductions of Period Period Income Gain (Loss) Non-Controlled Affiliates Aderans Co. Ltd. 2,666,800 751,700 - 3,418,500 $ 48,563,370 $ 310,737 $ - Irish Residential Properties REIT PLC, 144A - 20,000,000 - 20,000,000 28,576,319 - - Optimal Payments PLC 14,046,670 - (2,877,764 ) 11,168,906 71,457,529 - 17,989,451 RHJ International 4,482,971 - - 4,482,971 - a - - Total Affiliated Securities (Value is 7.75 % of Net Assets) $ 148,597,218 $ 310,737 $ 17,989,451 a As of April 30, 2014, no longer an affiliate. 7. INVESTMENT IN ALTERNATIVE STRATEGIES (FT) LTD. (FT SUBSIDIARY) The Franklin Templeton Emerging Market Debt Opportunities Fund invests in certain financial instruments, warrants or commodities through its investment in the FT Subsidiary. The FT Subsidiary is a Cayman Islands exempted liability company, is a wholly-owned subsidiary of the fund, and is able to invest in certain financial instruments consistent with the investment objective of the fund. At April 30, 2014, the FT Subsidiary’s investments as well as any other assets and liabilities of the FT Subsidiary are reflected in the fund’s Consolidated Statement of Investments. At April 30, 2014, the net assets of the FT Subsidiary were $24,640,761, representing 4.07% of the fund's consolidated net assets. The fund’s investment in the FT Subsidiary is limited to 25% of consolidated assets. 8. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of April 30, 2014, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Global Listed Infrastructure Fund Assets: Investments in Securities: Equity Investments: a Transportation Infrastructure $ 3,585,398 $ 445,017 $ - $ 4,030,415 All Other Equity Investments b 6,650,228 - - 6,650,228 Total Investments in Securities $ 10,235,626 $ 445,017 $ - $ 10,680,643 Franklin Global Real Estate Fund Assets: Investments in Securities Equity Investments b $ 152,641,243 $ - $ - $ 152,641,243 Short Term Investments - 2,000,000 - 2,000,000 Total Investments in Securities $ 152,641,243 $ 2,000,000 $ - $ 154,641,243 Franklin International Grow th Fund Assets: Investments in Securities: Equity Investments b $ 294,277,868 $ - $ - c $ 294,277,868 Short Term Investments 9,599,585 - - 9,599,585 Total Investments in Securities $ 303,877,453 $ - $ - c $ 303,877,453 Franklin International Small Cap Grow th Fund Assets: Investments in Securities: Equity Investments: a Household Products $ 8,375,010 $ 145,466 $ - $ 8,520,476 All Other Equity Investments b 1,826,002,355 - - 1,826,002,355 Short Term Investments - 86,000,000 - 86,000,000 Total Investments in Securities $ 1,834,377,365 $ 86,145,466 $ - $ 1,920,522,831 Franklin Large Cap Equity Fund Assets: Investments in Securities: Equity Investments b $ 144,273,945 $ - $ - $ 144,273,945 Short Term Investments 5,752,803 - - $ 5,752,803 Total Investments in Securities $ 150,026,748 $ - $ - $ 150,026,748 Franklin Templeton Emerging Market Debt Opportunities Fund Assets: Investments in Securities: Warrants $ - $ $ - $ Quasi-Sovereign and Corporate Bonds - Loan Participations and Assignments - Credit-Linked Notes - - Foreign Government and Agency Securities - Private Limited Partnership Fund - - Short Term Investments - Total Investments in Securities $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ a Includes common and preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statements of Investments. c Includes securities determined to have no value at April 30, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the Franklin Templeton Emerging Market Debt Opportunities Fund for the nine months ended April 30, 2014, is as follows: Net Change in Unrealized Appreciation Balance at Transfers (Depreciation) on Beginning of Purchases Into (Out of) Cost Basis Net Realized Gain Net Unrealized Gain Balance at End of Assets Held at Period (Sales) Level 3 Adjustments a (Loss) (Loss) Period Period End Assets Quasi-Sovereign and Corporate Bonds $ $ - $ - $ - $ - $ $ $ Loan Participations and Assignments ) - - Foreign Government and Agency Securities - ) ) Private Limited Partnership Fund - ) ) Private Limited Partnership Fund - Unfunded Commitment - - - ) - - - Total $ $ ) $ - $ $ ) $ ) $ $ ) a May include accretion, amortization, partnership adjustments, and/or other cost basis adjustments. Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of April 30, 2014, are as follows: Fair Value at Impact to Fair End of Value if Input Description Period Valuation Technique Unobservable Inputs Amount/Range Increases a Assets: Investments in Securities: Quasi-Sovereign and Corporate Bonds $ Discounted Cash Flow Model Free Cash Flow $129.1 (mil) Increase b Discount for lack of Market Comparables marketability 20 % Decrease c Weighted average of Loan Participations and Assignments Consensus Pricing offered quotes $ 63.61 - $71.11 Increase c Discount for lack of Foreign Government and Agency Securities Market Comparables marketability 20 % Decrease c Private Limited Partnership Discounted Cash Flow Model Free Cash Flow $41.5 (mil) Increase c Cost of Equity Capital 20 % Decrease c Discount for lack of marketability 60 % Decrease b Total $ a Represents the directional change in the fair value of the Level 3 investments that w ould result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input w ould have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Represents a significant impact to fair value and net assets. c Represents a significant impact to fair value but not net assets. 9. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls.
